ICJ_103_Diallo_GIN_COD_2000-09-08_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

ORDONNANCE DU 8 SEPTEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER OF 8 SEPTEMBER 2000
Mode officiel de citation:

Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo}, ordonnance du 8 septembre 2000,
C.LJ. Recueil 2000, p. 146

Official citation:

Ahmadou Sadio Diallo ( Republic of Guinea v. Democratic Republic
of the Congo), Order of 8 September 2000,
LCS. Reports 2000, p. 146

 

N° de vente:
ISSN 0074-4441 Sales number 79 1
ISBN 92-1-070867-9

 

 

 
8 SEPTEMBRE 2000

ORDONNANCE

AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA r. DEMOCRATIC
REPUBLIC OF THE CONGO)

8 SEPTEMBER 2000

ORDER

 
2000
8 septembre
Rôle général
n° 103

146

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2000

8 septembre 2000

AFFAIRE
AHMADOU SADIO DIALLO

(RÉPUBLIQUE DE GUINÉE c. RÉPUBLIQUE
DÉMOCRATIQUE DU CONGO)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’article
44 de son Règlement,

Vu l’ordonnance du 25 novembre 1999, par laquelle la Cour a fixé, res-
pectivement, au 11 septembre 2000 et au 11 septembre 2001 les dates
d'expiration des délais pour le dépôt du mémoire de la République de
Guinée et du contre-mémoire de la République démocratique du Congo;

Considérant que, par lettre du 4 septembre 2000, parvenue au Greffe le
même jour par télécopie sous le couvert d’une note verbale de l’ambas-
sade de la République de Guinée à Bruxelles, la ministre des affaires
étrangères de la République de Guinée a prié la Cour de proroger de neuf
mois le délai pour le dépôt du mémoire, et a indiqué les raisons à l'appui
de cette demande; et considérant que, dès réception de cette lettre, le gref-
fier, se référant au paragraphe 3 de l’article 44 du Règlement, en a fait
tenir copie à l'agent de la République démocratique du Congo;

Considérant que, par lettre du 7 septembre 2000, parvenue au Greffe le
même jour par télécopie, l'agent de la République démocratique du
Congo a notamment indiqué que «f[lje nouveau délai de neuf mois
demandé par la Guinée ne p[ouvait] recevoir un écho favorable de la part
du Gouvernement congolais» et que «si un délai supplémentaire devait

4
147 AHMADOU SADIO DIALLO (ORDONNANCE 8 IX 00)

être accordé..., [celui-ci] ne devrait pas dépasser les trois mois et devrait
être considéré comme un délai de rigueur, étant entendu que la Répu-
blique démocratique du Congo disposerait de cette même prolongation
pour le dépôt de son contre-mémoire»,

Reporte au 23 mars 2001 la date d’expiration du délai pour le dépôt du
mémoire de la République de Guinée;

Reporte au 4 octobre 2002 la date d'expiration du délai pour le dépôt
du contre-mémoire de la République démocratique du Congo:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le huit septembre deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République de Guinée et
au Gouvernement de la République démocratique du Congo.

Le président,
(Signé) Gilbert GUILLAUME.
Le greffier,
(Signé) Philippe COUVREUR.
